Citation Nr: 9915109	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of 
multiple lung abscesses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
March 1946, and from February 1948 to January 1960.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama, that reopened 
the veteran's previously denied claim, but denied the 
granting of service connection for the residuals of multiple 
abscesses of the lungs.  In March 1997, after reviewing the 
claims folder, the Board remanded the case for the purpose of 
obtaining additional medical information.  The claim has 
since been returned to Board for final review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  While in service, the veteran was diagnosed as having 
multiple abscesses of the lungs.  He received treatment for 
this condition and was subsequently returned to full duty.

3.  The veteran now suffers from chronic obstructive 
pulmonary disease (COPD).  

4.  Medical evidence, substantiated by medical treatises, 
laboratory results, and clinical findings, that quantify and 
characterize the veteran's COPD as a residual of the multiple 
lung abscesses has not been presented.

5.  A VA doctor has written that the veteran began 
experiencing manifestations and symptoms of COPD while he was 
in service.


CONCLUSIONS OF LAW

1.  The veteran's service-incurred multiple lung abscesses 
have not produced residuals from which the veteran now 
suffers.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  COPD was incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While in service, the veteran was diagnosed as having 
multiple lung abscesses.  See Service Medical Records, May 1, 
1957.  Upon receiving treatment for the condition, he was 
returned to full duty with no restrictions.  Three years 
later, he retired from the service.  Then, in 1963, the 
veteran applied for VA compensation and pension benefits 
claiming that he suffered from the residuals of abscesses on 
the lungs.  Because a VA medical examination failed to reveal 
a disability, service connection was denied.  VA Form 21-
6796, Rating Decision, February 8, 1963.

Thirty-one years later, the veteran petitioned the RO to 
reopen his claim for service connection for abscesses of the 
lungs and the residuals thereof.  Upon reviewing the evidence 
proffered by the veteran, the RO determined that new and 
material evidence had been submitted sufficient to reopen his 
claim.  However, the RO also concluded that the evidence was 
not sufficient to grant service connection for a lung 
disability.  The veteran then appealed that decision to the 
Board.

A claim for service connection must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990). For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has presented a doctor's statement etiologically 
linking the veteran's current lung disability, chronic 
obstructive pulmonary disease (COPD), with the lung abscesses 
he suffered from while in service.  It is plausible that the 
two disorders are etiologically related; therefore, the 
veteran has presented a well-grounded claim.  Additionally, 
the facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be paid as provided if it is shown that the 
veteran suffers from a disease contracted in or an injury 
suffered in or aggravated by service.  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In the absence of 
chronicity at onset, a grant of service connection requires 
evidence of continuity of symptomatology demonstrating that a 
current disability was incurred in service.  38 C.F.R. § 
3.303(b) (1998).

As noted above, and per the medical treatment records, the 
veteran does now suffer from COPD.  To support his claim that 
this condition is somehow related to the lung disability he 
suffered from while in service, the veteran has submitted a 
statement written by a Dr. P. L. Classen.  Letter from Dr. P. 
L. Classen, May 24, 1995.  Dr. Classen wrote:

Mr. O. has been seen in this office prior 
to this time for obstructive lung 
disease.  Has clearly service connected 
chronic obstructive lung disease, status 
post drainage for a lung abscess for 
alpha strep with chronic scarring.  He 
has a documented force vital capacity of 
less than 50% and chest x-ray reveals 
hyperinflation.

It is my opinion that Mr. O.'s lung 
problems are service connected and 
secondary to previous duty and surgery 
and that he is totally and completely 
disabled from the same.

The Board notes that this letter does not mirror a letter 
also written by Dr. Classen in 1993 when he merely wrote that 
the veteran was suffering from COPD.  In that letter, Dr. 
Classen did not attribute the veteran's previously 
undiagnosed lung disability to either the veteran's military 
service or to the lung problem the veteran experienced while 
he was in service.

In response to Dr. Classen's 1995 letter, the Board remanded 
the claim for the purpose of obtaining additional information 
from him.  Specifically, the Board asked Dr. Classen to 
provide the following data, files, and information:

a.  A copy of all of the veteran's 
treatment records, including any special 
laboratory tests results.

b.  A list of the medical treatises, 
reference material, pamphlets, handouts, 
websites, etcetera, referenced by the 
doctor that led him to conclude that the 
veteran's COPD was caused by abscesses on 
the lungs that were diagnosed in service 
as acute and transitory in nature.

c.  A statement from Dr. Classen 
explaining why, in his opinion, the 
veteran's COPD should be considered 
service-related and not caused by 
cigarette smoking or another factor not 
related to the veteran's military 
service.  Dr. Classen should also provide 
a detailed analysis as to why he 
considers the veteran's lung problems 
secondary to "surgery"; he should also 
state what surgery he is talking about.

d.  Any other information that the doctor 
is willing to divulge that will 
strengthen his opinion, and thus, the 
veteran's claim.

Neither Dr. Classen, the veteran, or any other doctor from 
whom the veteran has received treatment for this condition 
were forthcoming with the answers to the Board's questions 
and requests.  Moreover, there was no additional information 
submitted that might be beneficial to the veteran.

The Board requested that the veteran undergo a VA pulmonary 
examination and asked that the examiner comment upon Dr. 
Classen's suppositions.  In response to that request, a VA 
doctor wrote the following:

Pulmonary Function studies were done, but 
lung volumes were not measured.  They 
have been requested because of [the] 
presence of a restrictive defect 
[possibly] secondary to scarring from his 
multiple lung abscesses [that may] 
interfere with the proper interpretation 
of the severity of his obstructive lung 
disease.  I will dictate an addendum when 
the remainder of the pulmonary function 
studies are obtained.  Chest x-ray showed 
minimal scarring in both apices, but no 
change since 1995.

....

E.  DIAGNOSIS:

	1.  History of multiple lung 
abscesses 1957, treated with residual 
scarring.
	2.  Chronic obstructive pulmonary 
disease, severity [to] be determined.
	3.  Hypertensive vascular disease, 
benign, treated, improved.

COMMENT:

The veteran gives a rather clear cut 
history of beginning to smoke at a young 
age.  He was smoking throughout his 
service career.  He also gives a history 
of first experiencing shortness of breath 
and wheezing respiration in the 1950's.  
I was unable to find that documented in 
his service medical records, however, I 
certainly think it is reasonable that he 
would have begun to have trouble at about 
that time.  I suspect that Dr. Classen 
got the same smoking history and 
concluded as I do that the onset of his 
chronic obstructive pulmonary disease was 
in the 1950's.  I do not concur that it's 
related to the multiple abscesses, 
however, if he has a restrictive 
ventilatory defect as a result from 
scarring from the lung abscesses this 
could certainly complicate his 
obstructive pulmonary disease and make it 
difficult, if not impossible, to quantify 
the degree of obstructive disease he has 
on the basis of spirometry alone.

With respect to his lung problems being 
secondary to "surgery", I think it 
likely that the lung abscesses were a 
complication of the surgery done in Korea 
for perforated peptic ulcer. . . .

Respiratory Examination, February 2, 1998.

The addendum reads as follows:

Pulmonary function studies including lung 
volumes were obtained.  The lung volumes 
were within normal limits.  This would 
seem to indicate that any scarring that 
is present from the previous lung 
abscesses is not functionally 
significant.  Because of this the 
diagnosis [will be] changed as follows:

1.	History of multiple lung abscesses, 
1957, treated, with residual scarring, 
not functionally significant.
2.	Chronic obstructive pulmonary 
disease, mild, reversible with 
bronchodilator to some extent.
3.	Hypertensive vascular disease, 
benign, treated, improved.

Respiratory Examination Addendum, undated.

As reported, Dr. Classen has never submitted any additional 
evidence that would bolster his statement that the veteran's 
COPD was caused by his multiple lung abscesses.  In LeShore 
v. Brown, 8 Vet. App. 406 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit[ v. Brown, 5 
Vet. App. 91 (1993)] requirement. Such 
evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette[ v. 
Brown, 8 Vet. App. 69, 75-76 (1995)] (as 
to determination of well groundedness) . 
. . because a medical professional is not 
competent to opine as to matters outside 
the scope of his or her expertise, and a 
bare transcription of a lay history is 
not transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional.

The Board believes that the reasoning surrounding the Court's 
decision in LeShore also applies to this case.  It appears to 
the Board that Dr. Classen merely expressed his personal 
feeling when he linked the two conditions.  Dr. Classen never 
provided additional medical comment backed by any medical 
authorities or laboratory findings that would have confirmed 
his affirmations.  He never produced specific clinical 
results that would have validated his blanket statements.  
The Court has made it clear, in Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  
Therefore, it is the conclusion of the Board that his 
statement is too general and inconclusive to substantiate the 
appellant's claim for service connection for COPD secondary 
to multiple lung abscesses.  

In addition to Dr. Classen, the veteran has also expressed 
his beliefs that his COPD is somehow etiologically linked 
with the lung condition he suffered therefrom while in the 
service.  Although the Board knows that these statements were 
made in good faith and that the veteran truly believes that 
there is some link, the Court has said that claimants 
unversed in medicine are not competent to make medical 
determinations.  In other words, since the veteran has had no 
medical training, his statement that the multiple lung 
abscesses caused his COPD carries no weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); also Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990) (Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that claim is "plausible" or 
"possible" is required.).  

In most cases that come before the Board, having discussed 
the evidence, or the lack thereof, proffered by the veteran, 
a decision would be rendered and that would be the end of the 
matter.  However, this is not the case with this claim.  That 
is, although the veteran has attempted to obtain service 
connection for his current COPD based on a non-established 
link with his inservice-occurring multiple lung abscesses, 
the uncontested medical evidence bonds the veteran current 
lung disability with symptoms and manifestations he first 
exhibited while he was in service.   That is, the VA medical 
examiner has written that he believes that the veteran first 
began suffering from COPD in the 1950's.  In the 1950's, the 
veteran was still in service.  The veteran continues to 
suffer from COPD.  Ergo, the requirements of 38 C.F.R. 
§ 3.303 (1998) and the three prong test enumerated in Caluza 
has been met; i.e., while in service, the veteran suffered 
from a disability.  The veteran currently has that same 
disability.  A medical expert, in this case, a private and a 
VA doctor, have etiologically linked the current disability 
with the condition experienced while in service.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In light of the 
discussion above, entitlement to service connection for a 
lung disability is granted.


ORDER

Entitlement to service connection for the residuals of 
abscesses on the lungs is denied.  However, entitlement to 
service connection for COPD is granted.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  With regard to the issue of service connection for a lung disability not necessarily related to his multiple 
lung abscesses, when the Board addresses in its decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice to respond, and, if not, whether the 
claimant has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board concludes 
that he has not been prejudiced by the decision herein as his claim, based upon the merits of the issue 
inherently includes the assertion that it meets the threshold requirement of being well grounded.  See Meyer 
v. Brown, 9 Vet. App. 425 (1996).



